Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claims 6-9 have been amended as shown below:
6. The LIDAR system of claim 1, wherein the LIDAR data period and the channel period are each included in multiple data periods and the electronics are configured to generate the LIDAR data from multiple different composite signals from different data periods but carrying the same channel.

7. The LIDAR system of claim 1, wherein the LIDAR data period and the channel period follow an output period and the reference signals that are generated during the output period are not used in the generation of the LIDAR data.

8. The LIDAR system of claim 1, wherein the LIDAR data period and the channel period follow an output period and the reference signals are not generated during the output period.

9. A method of operating a LIDAR system, comprising: generating an outgoing LIDAR signal and multiple composite light signals that each carries a different channel and includes a contribution from a reference signal and a contribution from a comparative signal, the comparative signals each including light from the outgoing LIDAR signal that has been reflected by one or more objects located outside of the LIDAR system, and the reference signals each including light from the outgoing LIDAR signal but excluding light that has been reflected by any object located outside of the LIDAR system; and inducing a frequency offset in the reference signals between a LIDAR data period and a channel period; using the composite signals generated during the LIDAR data period to generate LIDAR data; and using the composite signals generated during the channel period to associate each one of at least a portion of the composite signals with the channel carried by the composite signal.

			                              Comment
	This amendment corrects ordinal issues due to the originally filed claims lacking one numbered “6” after claim 5.
Any inquiry concerning this communication should be directed to MARK HELLNER at telephone number (571)272-6981.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MARK HELLNER/Primary Examiner, Art Unit 3645